UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

LEONARD RANDOLPH,

                     Plaintiff,
       v.                                                      DECISION AND ORDER
                                                                   12-CV-745S
THOMAS R. GRIFFIN, THOMAS E. HANNAH,
MICHAEL V. ROBYCK, JAMIE M. ROBINSON,
DONALD C. McINTOSH, WILLIAM F. SKELLY,
JEREMY M. CLEMENT, and JAMES GILBERT,

                     Defendants.


                                    I. INTRODUCTION

       In this action, Plaintiff Leonard Randolph alleges that various defendants, all of

whom are employees of the New York Department of Corrections and Community

Supervision (“DOCCS”), violated his constitutional rights by using excessive force against

him, failing to intervene and protect him against the use of excessive force, denying him

adequate medical care, and prohibiting him from freely exercising his religion. He brings

these five First and Eighth Amendment claims under 42 U.S.C. ' 1983.

       Presently before this Court is Defendants’ motion for summary judgment, which

Randolph opposes. (Docket No. 97.) The motion is fully briefed and oral argument is

unnecessary. (Docket Nos. 97, 105, 108, 121-3, 124, 125.) For the following reasons,

Defendants’ motion is granted in its entirety.

                                    II. BACKGROUND
   A. Facts

       At all times relevant, Randolph was an inmate at the Southport Correctional Facility


                                             1
under the care and custody of DOCCS, having arrived there on December 20, 2011.1

(Defendants’ Statement of Undisputed Facts (“Defendants’ Statement”), Docket No. 97-

2, ¶ 33; Deposition of Leonard Randolph (“Randolph Dep.”), Docket No. 105-2, p. 14.2)

Defendant Thomas R. Griffin was the superintendent of Southport.                      (Declaration of

Thomas Griffin (“Griffin Decl.”), Docket No. 97-5, ¶ 2.) Defendant Jeremy M. Clement

was a registered nurse at Southport.             (Defendants’ Statement, ¶ 82.)           Defendants

Thomas E. Hannah, Michael V. Robyck, Jamie M. Robinson, Donald C. McIntosh, William

F. Skelly, and James Gilbert were all corrections officers at Southport. (Declaration of

Thomas E. Hannah (“Hannah Decl.”), Docket No. 97-7, ¶¶ 1, 2; Defendants’ Statement,

¶ 25; Declaration of William F. Skelly (“Skelly Decl.”), Docket No. 97-9, ¶¶ 1, 2;

Declaration of Donald C. McIntosh (“McIntosh Decl.”), Docket No. 97-8, ¶¶ 1, 2.)

        1. Yarmulke Incident

        Randolph has been a practicing member of the Jewish faith since 2008.

(Randolph Dep., p. 22.) On December 28, 2011, Randolph left his cell on A-block to

participate in recreation. (Id. pp. 16, 21.) He was wearing both his yarmulke and a

winter hat. (Id. p. 21.) On the way to the recreation yard, Defendant Gilbert stopped

Randolph and told him that he could not wear both his yarmulke and his winter hat. (Id.)

Randolph relayed his understanding that he could wear both at the same time and asked

Gilbert what directive he was violating. (Id.) Gilbert told Randolph that he would check

the directive and then allowed him to proceed to recreation wearing both his yarmulke



1 Randolph has since been transferred to the Sing Sing Correctional Facility. (Docket No. 130.)

2 Deposition citations are to the page numbers generated by the CM/ECF system.
                                                   2
and winter hat. (Id.)

        When Randolph returned from recreation, Defendant Gilbert told him that he could

wear either his yarmulke or winter hat, but not both. (Id.) Randolph again voiced his

disagreement and reiterated his understanding that he could wear both together. (Id. p.

22.) Randolph continued to challenge Gilbert after he was locked back into his cell, and

he requested the names of the other officers who were present. (Id.) According to

Randolph, Gilbert became upset and told him that he would flush both his yarmulke and

his winter hat down the toilet if he continued to ask questions about the policy or the other

officers.   (Id.)   Randolph reported this threat to Deputy Superintendent of Security

Sheehan,3 who said that he would look into it. (Id. pp. 23, 24.)

        Later that day, Randolph was directed to “pack up.” (Id. p. 20.) Before he did so,

Gilbert returned to Randolph’s cell and asked for his yarmulke. (Id. p. 23.) Randolph’s

yarmulke was state-issued and had been given to him by the rabbi.                            (Id. p. 24.)

Randolph gave Gilbert his yarmulke as directed and never saw it again. (Id. pp. 23, 24.)

Randolph did not receive another yarmulke until “several months thereafter,” when an

“associate” of the Jewish faith gave him one.4 (Id. p. 22.)

        At his deposition, Randolph acknowledged that he had received and reviewed the

Southport manual upon his arrival at Southport. (Id.) He further acknowledged that he

was familiar with the provision that “[n]o extra and/or double clothing items will be worn”

during recreation, which Defendant Griffin explained is a security measure employed to



3 Sheehan is not a defendant in this action.

4 It is noted, however, that Randolph subsequently testified that he was wearing a yarmulke just 20 days
later during the use-of-force incident that underlies his excessive force claim. (Randolph Dep., pp. 38-40.)
                                                     3
reduce an inmate’s ability to transport contraband. (Id. p. 26; Southport Manual Excerpt,

Docket No. 97-3, p. 64; Griffin Decl., ¶ 8.) Randolph testified, however, that in his view,

wearing a yarmulke was not “double clothing” because a yarmulke is a religious head-

covering, not an article of clothing. (Randolph Dep., pp. 26-27.)

       Before this incident, Randolph never had a problem with Defendant Gilbert; Gilbert

had never written him up or threatened him. (Id. p. 22.) Although Randolph sent a letter

to Deputy Superintendent Sheehan complaining about this incident, he did not file a

grievance. (Id. pp. 28-30.)

       For his part, Defendant Gilbert has no recollection of this event and could not

confirm or deny whether it ever occurred. (Deposition of James Gilbert (“Gilbert Dep.”),

Docket No. 105-2, pp. 253-254, 271.)

       2. Use-of-Force Incident

       It is undisputed that a use-of-force incident occurred on January 17, 2012, but the

parties’ versions of that incident differ.

           a. Plaintiff’s Version

       Randolph maintains that Defendants Robyck, Robinson, McIntosh, Skelly, and

Gilbert assaulted him on January 17, 2012, while taking him to recreation. (Randolph

Dep., pp. 30-31, 70.) Defendants Robyck, Robinson, and Gilbert arrived at Randolph’s

cell on A-block and directed him to place his hands through the feeder port to be

handcuffed. (Id. p. 31.) They then directed him to face away from the cell door as they

entered.   (Id.)   Randolph complied with these directives and stood handcuffed and




                                             4
facing away as the cell door opened.5 (Id.)

        Immediately upon the cell door opening, Defendant Robyck grabbed Randolph,

pushed him halfway into the cell, and punched him in the jaw. (Id. pp. 31-32, 108.)

Robinson then entered and Randolph was thrown onto the bed. (Id. p. 32.) Someone

kicked Randolph—perhaps Robinson—and Defendant Gilbert was now in the cell holding

Randolph’s leg. (Id. pp. 32, 111-112.) Randolph tried to get under the bed to escape

the defendants, who were punching him on both sides of his face with what he believed

were closed fists. (Id. pp. 32, 34, 44-45.) One of the officers hit Randolph on the left

side of his face with a baton. (Id. pp. 32, 33.) Randolph was also hit in the right lower

back with a baton, and Defendant Gilbert was “rolling” a baton over the inside of his

ankle.6 (Id. pp. 34-36.)

        As Randolph was struggling to work himself under the bed, he heard Defendant

Gilbert call him a “fucking scumbag” and direct the other defendants to turn him over.

(Id. pp. 32, 36, 70.) Randolph continued to struggle as the defendants flipped him over

and continued punching him. (Id. p. 33.) After several more punches and kicks, some

from Defendants McIntosh and Skelly who had arrived on the scene, Randolph heard

Defendant Hannah say “that’s enough.”                  (Id. pp. 33, 37, 70-73, 112-113.)            The

defendants then rolled Randolph over and put him in leg irons. (Id. p. 33.)



5 Randolph testified that because he was preparing to go outside for recreation, he was wearing a state-
issued winter coat and boots and was carrying a hat. (Randolph Dep., p. 36.) He was also wearing a
yarmulke and his glasses. (Id. pp. 38-40.)

6 Randolph described the “rolling” of his ankle with the baton as something taught at “the academy.”
(Randolph Dep., pp. 34-35.) Though he had some difficulty describing what he thought was done to his
ankle, Randolph suggests that he may have experienced a law enforcement technique designed to
incapacitate, as he further testified that he had difficulty walking on his ankle afterward. (Id. p. 35.)
                                                   5
        Once Randolph was secured in the leg irons, the defendants took him to the

showers, where they again punched him several times. (Id. pp. 33, 41-42.) Randolph

saw Defendant Hannah hit him but is unsure which of the other defendants also hit him.

(Id. pp. 42-43.) During this encounter, Defendant Griffin walked by on a tour of A-block,

and Randolph called out to him. (Id. pp. 45, 115-117.) Griffin stopped to briefly consult

with Hannah, but then left the area without acknowledging Randolph. (Id. pp. 45-46,

112.)

        After Defendant Griffin left A-block, Randolph was moved to a different part of the

block to be medically evaluated.        (Id. pp. 46-47.)     Randolph’s outer clothing was

removed so that Defendant Clement could examine him and photographs could be taken

of his injuries. (Id. pp. 46-47, 51.) Randolph told Clement that the left side of his face

hurt and was swollen. (Id. p. 47.) He also told Clement that his leg, back, and ankles

were “bothering” him.        (Id. p. 48.)   Randolph asked to see a doctor or be given

medication for the swelling, but neither request was granted. (Id.) Other than initially

examining Randolph, Clement provided no treatment or medication at the scene. (Id. p.

48, 49.)

           Randolph testified that he did not receive medical treatment for his injuries until

the day after the incident, when he put in for a sick call. (Id. p. 48.) At that time, his

face, back, and ankle were swollen, and his ankle had dark red bruises on it. (Id. pp. 35,

48.) The day after that—January 19, 2012—Randolph was examined again, and then

eventually given Flexeril for pain on January 24, 2012. (Id. pp. 49, 55.)

        Randolph testified that he had never had a problem with Defendants Robyck or


                                               6
Robinson, and other than the December 28, 2011 incident involving his yarmulke, had

never had a problem with Defendant Gilbert. (Id. pp. 37-38.)

            b. Defendants’ Version

      Defendants Robyck and Robinson went to Randolph’s cell on January 17, 2012,

to take him for recreation. (Deposition of Michael Robyck (“Robyck Dep.”), Docket No.

105-2, p. 307; Deposition of Jamie Robinson (“Robinson Dep.”), pp. 351-352.) Robyck

applied Randolph’s handcuffs and Robinson applied a waist restraint. (Robyck Dep., pp.

307-308; Robinson Dep., p. 352.) Robyck had no difficulty applying the handcuffs, but

after Randolph’s cell door was opened and the two officers entered for Robinson to apply

the waist restraint, Randolph moved aggressively toward Robinson and tried to hit him in

the left side of his face with his cuffed hands. (Robyck Dep., p. 308; Robinson Dep., pp.

352-353.)

      In response, Defendants Robyck and Robinson used force to subdue Randolph.

(Robyck Dep., p. 309; Robinson Dep., p. 354.) Robinson put Randolph in a bear hug,

wrapping his arms around Randolph between his elbows and shoulders. (Robinson

Dep., p. 354.) Randolph struggled with Robinson and continued to move his cuffed

hands upward. (Id. p. 354.)     Robinson directed Randolph not to resist, but Randolph

continued to struggle to break free of the bear hug. (Id. pp. 354, 360-361.)

      With Randolph still struggling, Robyck grabbed Randolph’s coat and helped

Robinson take Randolph to the ground, where the two officers held Randolph until he

became compliant. (Robyck Dep., pp. 310, 313-314, 316-317; Robinson Dep., pp. 354,

357.) Robinson testified that Randolph’s face could possibly have hit the floor; Robyck


                                           7
could not recall whether it did or not. (Robinson Dep., p. 356; Robyck Dep., p. 314.)

Neither Robinson nor Robyck made any contact with Randolph’s head. (Robinson Dep.,

p. 363.) Although unsure, Robyck estimated that this incident lasted between one and

four minutes. (Robyck Dep., p. 319.) Robinson testified that the incident was “not very

long.” (Robinson Dep., p. 359.)

        Defendant Robyck does not recall punching, kicking, or striking Randolph with a

baton, or whether Defendant Robinson punched or kicked Randolph. (Robyck Dep., pp.

314, 316-317.) Robinson denies punching or kicking Randolph, and never saw Robyck

or any other officers punch or kick Randolph.                     (Robinson Dep., pp. 358, 368.)

Defendants Robyck and Gilbert never had a prior altercation with Randolph and did not

recall having any subsequent problems with him. (Robyck Dep., pp. 305, 321; Gilbert

Dep., p. 265.) Robinson does not recall ever meeting Randolph before this incident.

(Robinson Dep., p. 347.)

        Other officers responded to the scene after being summoned by intercom,

including Defendants Hannah, Gilbert,7 Skelly, and McIntosh, each of whom arrived after

Randolph became compliant.              (Robyck Dep., pp. 318-319; Robinson Dep., p. 359;

Gilbert Dep., pp. 255, 258-259; Hannah Decl., ¶¶ 6, 9; Skelly Decl., ¶ 7; McIntosh Decl.,

¶ 7.) Hannah directed Officer Brimmer to put Randolph in leg restraints as Defendants

Robyck and Robinson continued to subdue him. (Hannah Decl., ¶ 6.) Brimmer and



7 Defendant Gilbert did not recall any incident involving Randolph. (Gilbert Dep., pp. 262, 265-266, 271.)
Like Defendants Robyck and Robinson, Gilbert testified that he never punched or kicked Randolph, was
not involved in the physical altercation, and never saw any other officer punch or kick him. (Gilbert Dep.,
pp. 264-265, 270.) He further testified that he did not carry a baton at the time in question. (Gilbert Dep.,
p. 265.)

                                                     8
Officer Sullivan then brought Randolph to his feet and took him to the showers for a

medical evaluation and to be photographed.8 (Robyck Dep., p. 40; Robinson Dep., pp.

359, 361; Hannah Decl., ¶ 7.)

        Defendant McIntosh filmed Randolph being escorted to the shower area, and

Defendant Skelly took the use-of-force photographs. (Hanna Decl., ¶ 7; Skelly Decl., ¶

5; McIntosh Dep., ¶ 5.) Hannah, Skelly, and McIntosh each deny ever striking or using

physical force against Randolph. (Hanna Decl., ¶ 11; Skelly Decl., ¶ 8; McIntosh Decl.,

¶ 8.)

        Defendant Griffin recalls that during his tour of A-block that day, he was alerted to

a security incident, which prompted his group to leave the block. (Griffin Decl., ¶ 5.)

Griffin did not hear Randolph call out to him and only learned about the incident after he

later reviewed use-of-force reports prepared by the corrections officers. (Id. ¶¶ 6, 7.)

        Defendant Clement performed Randolph’s medical evaluation.                   (Deposition of

Jeremy Clement (“Clement Dep.”), Docket 97-3, p. 142.)                   He observed injuries to

Randolph’s face.       (Id. pp. 142-143.)      Clement noted in his use-of-force report that

Randolph had “slight swelling to left cheek,” and that he “complained of pain to right cheek

with no evidence of injury.” (Use-of-Force Report, Docket No. 97-3, p. 152.) He further

explained that he “noted left cheek slight swelling, tenderness at site, no bruising or open

skin area.” (Id. p. 153.) As to the right side, Clement noted “[right] cheek complained

of tenderness, no noted swelling/bruising @ site.” (Id. p. 153.) Clement’s examination

of Randolph’s mouth revealed that his tongue and teeth were intact, his gum-line was



8 Brimmer and Sullivan are no longer defendants in this case. (See Docket Nos. 53, 63.)
                                                  9
undamaged, and he was not bleeding or swollen. (Id. p. 153.) Clement noted that

Randolph reported no other injuries and he found no others during his examination. (Id.

pp. 153, 155.)

      Randolph’s medical records show that in the days following this incident, he had

slight swelling in his ankle on January 18, 2012, complained of pain in his ankle and hip

on January 19, 2012, and had slight swelling in his lower back on January 20, 2012.

(Declaration of Wesley Canfield (“Canfield Decl.”), Docket No. 97-4, ¶¶ 5-7.) He was

prescribed Tylenol on January 18, 2012, and Flexeril (a muscle relaxant and pain reliever)

on January 20, 2012. (Id. ¶¶ 5, 7.)

   B. Procedural History

      Randolph commenced this action pro se on August 7, 2012, by filing a complaint

in the United States District Court for the Western District of New York. (Docket No. 1.)

Because the court granted Randolph in forma pauperis status, it screened his complaint

as required under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a) and directed service.

(Docket No. 4.) Before service, however, Randolph filed an amended complaint on

August 28, 2012 (Docket No. 5), which the court also screened and directed service

(Docket No. 7).

      On December 11, 2012, Defendants filed a Motion to Dismiss Randolph’s

amended complaint for failure to state a claim upon which relief could be granted and for

lack of subject-matter jurisdiction.   (Docket No. 26.)    Randolph subsequently filed

several motions to amend his complaint (Docket Nos. 28, 37, 40) but did not file his

proposed amended complaint until after Defendants had already responded to his last


                                           10
motion to amend (see Docket Nos. 46, 51). Thereafter, Randolph filed a Motion to

Release Parties (Docket No. 53), in which he voluntarily dismissed former defendants

Charles M. Sullivan and Joshua G. Brimmer from this action, and a Motion to Clarify

certain of Defendants’ opposition papers (Docket No. 48).                     On January 30, 2014,

Randolph filed a Motion for Preliminary Injunction and Temporary Restraining Order.

(Docket No. 55.)

        On July 17, 2014, this Court filed a Decision and Order granting Randolph leave

to file his second amended complaint, granting his request to dismiss former defendants

Sullivan and Brimmer, denying his motion to clarify, denying his motion for injunctive

relief, and granting Defendants’ motion to dismiss in part and denying it in part. (Docket

No. 63.) Randolph’s second amended complaint was filed that same day. (Docket No.

64.)

        After Defendants filed their answer on August 1, 2014 (Docket No. 65), this Court

referred this matter to the magistrate judge for completion of pretrial proceedings.

(Docket No. 66.) The magistrate judge granted Randolph’s motion for appointment of

counsel on October 20, 2014, when counsel entered this case.9 (Docket No. 74.)

        Upon completion of discovery, Defendants filed the instant motion for summary

judgment on December 2, 2015. (Docket No. 97.) Final briefing, including the filing of

supplemental memoranda, concluded on November 1, 2016. (Docket Nos. 124, 125.)

                                           III. DISCUSSION

        Five claims remain. First, Randolph alleges that Defendants Robyck, Robinson,



9 This Court extends its gratitude to counsel for accepting assignment of this case.
                                                    11
Gilbert, McIntosh, and Skelly violated his Eighth Amendment rights by using excessive

force against him on January 17, 2012.         Second, Randolph alleges that Defendant

Hannah violated his Eighth Amendment rights by failing to intervene to stop the alleged

use of excessive force.     Third, Randolph alleges that Defendant Griffin violated his

Eighth Amendment rights by failing to protect him from the alleged use of excessive force.

Fourth, Randolph alleges that Defendant Clement violated his Eighth Amendment rights

by failing to treat the injuries he suffered as a result of the alleged use of excessive force.

Finally, Randolph alleges that Defendants Gilbert and Griffin violated his First

Amendment right to freely exercise his religion by confiscating his yarmulke on December

28, 2011.

   A. General Legal Principles

            1. Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56 (a). A fact is “material” if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505,

2510, 91 L. Ed. 2d 202 (1986). An issue of material fact is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       In deciding a motion for summary judgment, the evidence and the inferences

drawn from the evidence must be "viewed in the light most favorable to the party opposing

the motion." Addickes v. S.H. Kress & Co., 398 U.S. 144, 158-59, 90 S. Ct.1598, 1609,

26 L. Ed. 2d 142 (1970). "Only when reasonable minds could not differ as to the import


                                              12
of evidence is summary judgment proper." Bryant v. Maffucci, 923 F.2d 979, 982 (2d

Cir. 1991). Indeed, “[i]f, as to the issue on which summary judgment is sought, there is

any evidence in the record from which a reasonable inference could be drawn in favor of

the opposing party, summary judgment is improper.” Sec. Ins. Co. of Hartford v. Old

Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004) (citations omitted).

      But a “mere scintilla of evidence” in favor of the nonmoving party will not defeat

summary judgment. Anderson, 477 U.S. at 252. A nonmoving party must do more than

cast a “metaphysical doubt” as to the material facts, Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986); it must

“offer some hard evidence showing that its version of the events is not wholly fanciful,”

D’Amico v. City of N.Y., 132 F.3d 145, 149 (2d Cir. 1998). That is, there must be

evidence from which the jury could reasonably find for the nonmoving party. Anderson,

477 U.S. at 252.

      In the end, the function of the court at the summary judgment stage is not “to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial." Anderson, 477 U.S. at 249. “Assessments of credibility and

choices between conflicting versions of the events are matters for the jury, not for the

court on summary judgment.” Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996).

          2. Section 1983 and Personal Involvement

      Randolph brings each of his claims under 42 U.S.C. § 1983.           Civil liability is

imposed under ' 1983 only upon persons who, acting under color of state law, deprive

an individual of rights, privileges, or immunities secured by the Constitution and laws.


                                            13
See 42 U.S.C. ' 1983. To succeed on a § 1983 claim, a plaintiff must establish that the

challenged conduct “(1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States.” Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997);

see also Hubbard v. J.C. Penney Dep’t Store, 05-CV-6042, 2005 WL 1490304, at *1

(W.D.N.Y. June 14, 2005).

       Personal involvement in the deprivation of a federal constitutional right is the sine

qua non of liability under § 1983. See Haygood v. City of New York, 64 F. Supp. 2d 275,

280 (S.D.N.Y. 1999).     It is well settled in this circuit that personal involvement by

defendants in cases alleging constitutional deprivations is a prerequisite to an award of

damages under § 1983. See McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977);

Richardson v. Coughlin, 101 F. Supp. 2d 127, 129 (W.D.N.Y. 2000); Pritchett v. Artuz,

No. 99 Civ. 3957 (SAS), 2000 WL 4157, at *5 (S.D.N.Y. Jan. 3, 2000).

       The Second Circuit construes personal involvement in this context to mean “direct

participation, or failure to remedy the alleged wrong after learning of it, or creation of a

policy or custom under which unconstitutional practices occurred, or gross negligence in

managing subordinates.” Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996); see also

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). Personal involvement need not be

active participation. It can be found “when an official has actual or constructive notice of

unconstitutional practices and demonstrates gross negligence or deliberate indifference

by failing to act.” See Meriwether v. Coughlin, 879 F.2d 1037, 1048 (2d Cir. 1989).

Thus, personal involvement can be established by showing that


                                            14
              (1) the defendant participated directly in the alleged
              constitutional violation;    (2) the defendant, after being
              informed of the violation through a report or appeal, failed to
              remedy the wrong; (3) the defendant created a policy or
              custom under which unconstitutional practices occurred, or
              allowed the continuance of such a policy or custom; (4) the
              defendant was grossly negligent in supervising subordinates
              who committed the wrongful acts; or (5) the defendant
              exhibited deliberate indifference to others’ rights by failing to
              act on information indicating that constitutional acts were
              occurring.

Liner v. Goord, 582 F. Supp. 2d 431, 433 (W.D.N.Y. 2008) (citing Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995)); Hayut v. State Univ. of New York, 352 F.3d 733, 753 (2d

Cir. 2003).

           3. Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act of 1996 (“PLRA”), Pub.L. No. 104–134, 110 Stat.

1321 (1996), which imposes several restrictions on the ability of prisoners to maintain

federal civil rights actions, expressly requires that “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Woodford v.

Ngo, 548 U.S. 81, 85, 126 S. Ct. 2378, 165 L. Ed. 2d (2006) (“Exhaustion is . . .

mandatory. Prisoners must now exhaust all ‘available’ remedies[.]”); Hargrove v. Riley,

No. 04–CV–4587, 2007 WL 389003, at *5-6 (E.D.N.Y. Jan. 31, 2007) (“The exhaustion

requirement is a mandatory condition precedent to any suit challenging prison conditions,

including suits brought under Section 1983.”). “[T]he PLRA's exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances


                                               15
or particular episodes, and whether they allege excessive force or some other wrong.”

Porter v. Nussle, 534 U.S. 516, 532, 122 S. Ct. 983, 152 L. Ed. 2d 12 (2002).

       In the event the defendant establishes that the inmate plaintiff failed to fully

complete the administrative review process before commencing the action, the plaintiff's

complaint is subject to dismissal. See Pettus v. McCoy, No. 04–CV–0471, 2006 WL

2639369, at *1 (N.D.N.Y. Sept. 13, 2006); see also Woodford, 548 U.S. at 93 (“[W]e are

persuaded that the PLRA exhaustion requirement requires proper exhaustion.”).

“Proper exhaustion” requires a plaintiff to procedurally exhaust his claims by “compl[ying]

with the system's critical procedural rules.” Woodford, 548 U.S. at 95; accord Macias v.

Zenk, 495 F.3d 37, 43 (2d Cir. 2007).

        In New York, formal exhaustion of administrative remedies for prison inmates

requires compliance with a detailed three-step grievance and appeal procedure. See

Morrison v. Parmele, 892 F. Supp. 2d 485, 487 (W.D.N.Y. 2012) (citing 7 N.Y.C.R.R. §

701.5)). The grievance process outlined at § 701.5 provides that: (1) the inmate must

submit a written complaint to the Grievance Clerk within 21 calendar days of the alleged

occurrence; the Grievance Clerk then submits the complaint to the Inmate Grievance

Resolution Committee (“IGRC”) for investigation and review; (2) if the IGRC denies the

grievance, the inmate may appeal to the superintendent of the facility by filing an appeal

with the IGP clerk; (3) after the superintendent issues a decision, the inmate may appeal

to the Central Office Review Committee (“CORC”), which makes the final administrative

determination. See Thousand v. Corrigan, 9:15-CV-01025 (MAD/ATB), 2017 WL

1093275, at *3 (N.D.N.Y. Mar. 23, 2017); Turner v. Goord, 376 F. Supp. 2d 321, 323


                                            16
(W.D.N.Y. 2005). “A prisoner has not exhausted his administrative remedies until he

goes through all three levels of the grievance procedure.” Hairston v. LaMarche, Case

No.05 Civ. 6642, 2006 WL 2309592, at *7 (S.D.N.Y. Aug.10, 2006) (citing cases). If all

three levels of review are exhausted, the prisoner may seek relief in federal court under

§ 1983. See Thousand, 2017 WL 1093275, at *3; Bridgeforth v. DSP Bartlett, 686 F.

Supp. 2d 238, 239 (W.D.N.Y. 2010).

        While the Supreme Court has deemed the exhaustion of administrative remedies

generally mandatory, it has held that a prisoner’s duty to exhaust is limited to “available”

administrative remedies.10 Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, 1855, 195 L. Ed.

2d 117 (2016) (“A prisoner need not exhaust remedies if they are not ‘available.’”). “An

inmate, that is, must exhaust available remedies, but need not exhaust unavailable ones.”

Id. at 1858. To be “available,” administrative remedies (e.g., grievance procedures) must

be “capable of use to obtain some relief for the action complained of.”                     Id. at 1859

(quoting Booth v. Churner, 532 U.S. 731, 738, 121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001)).

The Court in Ross identified three circumstances in which an administrative remedy may

be unavailable:

                First, an administrative remedy may be unavailable when it
                operates as a simple dead end—with officers unable or
                consistently unwilling to provide any relief to aggrieved
                inmates. Second, an administrative scheme might be so
                opaque that it becomes, practically speaking, incapable of
                use. In other words, some mechanism exists to provide


10 With this holding, the Court in Ross rejected the Second Circuit’s “extra-textual” exception to the
exhaustion requirement, which allowed courts to consider whether “special circumstances” justified a
prisoner’s failure to exhaust administrative remedies. See Williams v. Priatno, 829 F.3d 118, 123 (2d Cir.
2016) (recognizing that Ross largely abrogates the framework set forth in Giano v. Goord, 380 F.3d 670,
675-76 (2d Cir. 2004) and Hemphill v. New York, 380 F.3d 680 (2d Cir. 2004), which set forth a “special
circumstances” exception to the PLRA’s exhaustion requirement).
                                                   17
             relief, but no ordinary prisoner can discern or navigate it.
             Third, an administrative remedy may be unavailable when
             prison administrators thwart inmates from taking advantage of
             a grievance process through machination, misrepresentation,
             or intimidation.

Williams v. Priatno, 829 F.3d 118, 123-24 (2d Cir. 2016) (citing Ross, 136 S. Ct. at 1859-

60) (quotation marks and citations omitted).

      As it relates to Randolph’s Eighth Amendment claims, both sides have presented

evidence and arguments supporting their positions regarding exhaustion.        From this

Court’s review, there may indeed exist disputed issues of material fact concerning

whether Randolph exhausted all available remedies, particularly as it relates to his

contention that he submitted grievance documents that were discarded by prison officials,

rather than properly processed. This, however, does not preclude summary judgment

because in the end, there is insufficient evidence from which a reasonable fact-finder

could conclude that Randolph’s Eighth Amendment rights were violated. This Court will

therefore assume proper exhaustion and move directly to the merits of Randolph’s Eighth

Amendment claims in the interests of judicial economy. See Blythe v. Delaware Cty. Bd.

of Prison Inspectors, No. 16-4673, 2018 WL 1620980, at *3 (E.D.Pa. April 4, 2018)

(assuming without deciding at summary judgment stage that the plaintiff exhausted all

available remedies); Anderson v. United States, No. 11-1486 (DWF/LIB), 2013 WL

1173948, at *7 n. 12 (D.Minn. Jan. 25, 2013) (same); Floyd v. Hergenrother, No. 1:11-

CV-158-RJC, 2012 WL 2091175, at *5 (W.D.N.C. June 11, 2012) (same); Long v. Bryant,

No. 9:07-CV-3881-GRA, 2008 WL 3010089, at *8 (D.S.C. July 31, 2008) (assuming

proper exhaustion and moving to merits of claims where affidavits concerning exhaustion


                                           18
were in contradiction).

        As it relates to Randolph’s First Amendment claim, however, he concedes that he

did not file a grievance concerning his interaction with Defendant Gilbert that culminated

in the confiscation of his yarmulke. (Randolph Dep., pp. 28-30.) When directly asked

whether he filed a grievance related to this incident, Randolph responded, “No. I just wrote

to the Dep. of Security.” (Randolph Dep., p. 30.) Letters of complaint, however, do not

satisfy the exhaustion requirement. See Macias, 495 F.3d at 44 (informal complaints do

not constitute exhaustion); Scott v. Gardner, 287 F. Supp. 2d 477, 488 (S.D.N.Y. 2003)

(letters of complaint are not part of the grievance process and do not satisfy the

exhaustion requirement). This claim must therefore be dismissed for failure to exhaust

administrative remedies.11

            4. Statute of Limitations

        The statute of limitations for a § 1983 claim is “that which the State provides for

personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387, 127 S. Ct. 1091, 166 L. Ed.

2d 973 (2007). In New York, that statute of limitations is three years.                    See Berman v.

Perez, No. 17-CV-2757 (JGK), 2018 WL 565269, at *2 (S.D.N.Y. Jan. 24, 2018) (citing

Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013), in turn citing N.Y. C.P.L.R. § 214).

        Randolph filed his complaint on August 7, 2012.                (Docket No. 1.)      Consequently,

any claims pre-dating August 7, 2009, which there are none, would be time-barred.


11 Despite conceding at his deposition that he failed to file a grievance concerning the confiscation of his
yarmulke, Randolph argues that a grievance he filed two years after the incident entitled “Wear Two Hats”
constitutes proper exhaustion. (Grievance List, Docket No. 121-3, p. 3.) Not only is there no indication
whatsoever that this grievance had anything to do with the December 28, 2011 incident involving Defendant
Gilbert, this grievance was filed on January 16, 2013, almost five months after Randolph filed this action.
Consequently, there could be no finding that the filing of this grievance, even if relevant, constitutes proper
exhaustion before filing suit, as is required.
                                                      19
   B. Randolph’s Eighth Amendment Claims

          1. Excessive Force, Failure to Intervene, Failure to Protect

       The Eighth Amendment “prohibits the infliction of ‘cruel and unusual punishments’

on those convicted of crimes.” Wilson v. Seiter, 501 U.S. 294, 297, 11 S. Ct. 2321, 2323,

115 L. Ed. 2d 271 (1991); U.S. Const. amend. VIII. “[W]hen the State takes a person

into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well being.”

Helling v. McKinney, 509 U.S. 25, 32, 113 S. Ct. 2475, 125 L. Ed. 2d 22 (1993) (quotation

and citation omitted). Part of the state’s duty is to protect inmates from punishments that

are “totally without penological justification.” See Williams v. Fitzpatrick, No. 03 CV 11,

2006 WL 1889964, at *2 (D.Vt. July 10, 2006) (quoting Rhodes v. Chapman, 452 U.S.

337, 346, 101 S. Ct. 2392, 69 L. Ed. 2d 59 (1981)).

       To succeed on an Eighth Amendment excessive force claim, a plaintiff must

establish (1) objectively, that the defendant’s actions violated contemporary standards of

decency, and (2) subjectively, that the defendant acted wantonly and in bad faith. See

Flynn v. Ward, 9:15-CV-1028, 2016 WL 1357737, at *8 (N.D.N.Y. Apr. 5, 2016) (quoting

Blyden v. Mancusi, 186 F.3d 252, 262-63 (2d Cir. 1999)).

              a. The Objective Requirement

       To meet the objective requirement, the alleged violation must be sufficiently

serious by objective standards, those being contemporary standards of decency.

Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994); Blyden,

186 F.3d at 263. Although the “de minimis use of force will rarely suffice to state a


                                            20
constitutional claim,” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), “the

malicious use of force to cause harm constitutes an Eighth Amendment violation per se

because in such an instance ‘contemporary standards of decency are always violated,’”

Flynn, 2016 WL 1357737, at *8 (quoting Blyden, 186 F.3d at 263). Thus, de minimis use

of force is excluded from constitutional recognition “provided that the use of force is not

of a sort repugnant to the conscience of mankind.” Green v. Morse, No. 00-CV-6533,

2005 WL 1490301, at *2 (W.D.N.Y. June 23, 2005) (quoting Hudson v. McMillian, 503

U.S. 1, 9-10, 112 S. Ct. 995, 117 L. Ed. 2d 156 (1992)).

       The Second Circuit has explained an excessive force claim as follows:

              The malicious use of force to cause harm constitutes an
              Eighth Amendment violation per se whether or not significant
              injury is evident. This result follows because when prison
              officials maliciously and sadistically use force to cause harm,
              contemporary standards of decency always are violated.
              Nevertheless, a de minimis use of force will rarely suffice to
              state a constitutional claim. Not every push or shove, even if
              it may later seem unnecessary in the peace of a judge’s
              chambers, violates a prisoner’s constitutional rights.

Griffin v. Crippen, 193 F.3d 89, 91 (2d Cir. 1999) (citations and internal quotations

omitted).

       Thus, the objective prong may be satisfied without a showing of a serious or

significant injury, as long as the amount of force used is not de minimis. See United

States v. Walsh, 194 F.3d 37, 50 (2d Cir. 1999). At bottom, the key inquiry is “whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Hudson, 503 U.S. at 7 (citation omitted); see also Wilkins v.

Gaddy, 559 U.S. 34, 37, 130 S. Ct. 1175, 175 L. Ed. 2d 995 (2010) (per curiam)


                                             21
(describing this inquiry as “the core judicial inquiry”).       In other words, the key

consideration is the nature of the force rather than the extent of the injury. See Wilkins,

559 U.S. at 34.

              b. The Subjective Requirement

       To meet the subjective requirement, “the inmate must show that the prison officials

involved ‘had a wanton state of mind when they engaged in the misconduct.’”            See

Griffin, 193 F.3d at 91 (quoting Davidson v. Flynn, 32 F.3d 27, 30 (2d Cir. 1994)). In this

context, the test for wantonness “is whether the force was used in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm.” Scott v.

Coughlin, 344 F.3d 282, 291 (2d Cir. 2003). Factors to be considered are “the extent of

the injury and the mental state of the defendant, as well as the need for the application of

force; the correlation between that need and the amount of force used; the threat

reasonably perceived by the defendants; and any efforts made by the defendants to

temper the severity of a forceful response.” Id. (citation omitted).

              c. Analysis

        Randolph maintains that Defendants Robyck, Robinson, Gilbert, McIntosh, and

Skelly used excessive force against him on January 17, 2012. But having viewed the

evidence and drawn all inferences in Randolph’s favor, this Court finds that no reasonable

fact-finder viewing the admissible evidence could find that these defendants violated

Randolph’s right to be free from excessive force.

       First, despite identifying witnesses to the incident (see, e.g., Randolph Dep., pp.

                                            22
73-75, 106-110), Randolph has presented no evidence to corroborate his version of the

January 17, 2012 incident. His testimony is simply a restatement of the allegations

contained in his second amended complaint. According to Randolph, five corrections

officers delivered multiple closed-fisted punches to his face, body blows, kicks, baton

strikes to his face and back, and a debilitating baton “rolling” technique to his ankle while

he was handcuffed and defenseless. Yet this attack left him with only slight swelling and

possibly some bruising. This defies both logic and common sense. Given the absence

of evidence corroborating Randolph’s bare allegations, Defendants are entitled to

summary judgment.       See Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)

(conclusory allegations and unsubstantiated speculation cannot defeat summary

judgment); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525-26 (2d Cir. 1994)

(“mere allegations or denials” not enough to defeat summary judgment); Adilovic v.

County of Westchester, No. 08-CV-10971, 2011 WL 2893101, at *7 (S.D.N.Y. July 14,

2011) (uncorroborated claims of a forceful beating alone cannot defeat summary

judgment); Yearwood v. LoPiccolo, No. 95 CIV. 2544 (DC), 1998 WL 474073, at *3

(S.D.N.Y. Aug. 10, 1998) (finding that a plaintiff cannot rely on bald assertions but must

instead provide some basis to believe that his version of events is not fanciful).

       Second, the record evidence belies both Randolph’s account of the incident and

the notion that he sustained a sufficiently serious use of force. The contemporaneous

medical examination, records, and photographs reveal only slight swelling to the left side

of Randolph’s face, no injury to the right side, and no bruising or cuts. And despite claims

                                             23
of absorbing multiple blows to his face and jaw, including a direct strike from a baton,

Randolph sustained no dental injuries and no swelling or bleeding in his mouth. Even in

the days following the incident, Randolph experienced only slight swelling and some mild

pain that was resolved with Tylenol and Flexeril. Non-serious injuries of this ilk indicate

a de minimis use of force. See Berkley v. Ware, No. 9:16-CV-1326 (LEK/CFH), 2018

WL 3736791, at *8 (N.D.N.Y. July 6, 2018) (swelling insufficiently serious); Gallagher v.

Derkovicz, 13-CV-804 (LJV)(MJR), 2017 WL 1435710, at *1 (W.D.N.Y. Apr. 24, 2017)

(temporary redness on the side of the face and slight pain de minimis); Evans v. Balmer,

No. 13-CV-805 (MAT), 2017 WL 1106939 (W.D.N.Y. Mar. 24, 2017) (swelling of eye de

minimis); White v. Williams, No. 12-CV-1775, 2016 WL 4006461, at *9 (N.D.N.Y. June

22, 2016) (finding de minimis injuries and granting summary judgment where plaintiff’s

claims belied by medical records); Bermudez v. Waugh, No. 09:11-CV-947 (MAD/DEP),

2013 WL 654401, at *5 (N.D.N.Y. Feb. 21, 2013 (tackling of inmate that caused minor

bruising was de minimis); James v. Phillips, No. 05 Civ. 1539 (PKC)(KNF), 2008 WL

1700125, at *4 (S.D.N.Y. Apr. 9, 2008) (swelling of chin insufficiently serious); Bove v.

New York City, 98 Civ. 8800, 1999 WL 595620, at *6 (S.D.N.Y. Aug. 6, 1999) (bruising

de minimis).

      Third, without reconciling the parties’ competing versions of the incident, this Court

notes that the record evidence of Randolph’s injuries is more consistent with Defendants’

version, which involves a body lock and take down employed to subdue an aggressive

inmate, during which Randolph’s head may have hit the ground, resulting in some

                                            24
swelling. Such a use of force is not “of a sort repugnant to the conscience of mankind.”

Hudson, 503 U.S. at 9-10. Consequently, a reasonable fact-finder could not find in

Randolph’s favor on the objective prong of the analysis. See Alvarenga v. Vanderwyde,

No. CV-02-4932 (FB), 2004 WL 1092306, at *3 (E.D.N.Y. May 12, 2004) (“While the

parties dispute the underlying facts of the altercation, [plaintiff] cannot establish that the

force used against him was anything other than de minimis, and therefore defendants are

entitled to summary judgment.”); Gashi v. County of Westchester, No. 02 CV 6934 GBD,

2007 WL 749684, at *6 (S.D.N.Y. Mar. 12, 2007) (granting summary judgment where

plaintiff’s claims of a brutal and savage assault were at odds with the objective evidence

of record).

       Fourth, given the lack of evidence corroborating Randolph’s version of the incident,

there is insufficient evidence from which a reasonable fact-finder could conclude that the

named defendants acted maliciously. Randolph conceded that he never had problems

with Defendants Robyck or Robinson, and other than the December 28, 2011 yarmulke

incident, never had a problem with Defendant Gilbert. These three defendants similarly

testified that they never had a negative interaction with Randolph. And the objective

medical evidence reveals that no matter what occurred during the incident, Randolph

sustained only slight swelling and possibly some bruising, all of which is consistent with

the de minimis application of force to subdue an unruly inmate. There is simply no

evidence from which a reasonable fact-finder could conclude that the named defendants

applied force maliciously and sadistically to cause Randolph harm, rather than in a good-

                                             25
faith effort to maintain order. See Scott, 344 F.3d at 291. A reasonable fact-finder

therefore could not find in Randolph’s favor on the subjective prong of the analysis. Cf.

Griffin, 193 F.3d at 91 (malicious use of force to cause harm constitutes an Eighth

Amendment violation per se whether or not significant injury is evident); Green, 2005 WL

1490301, at *3 (“even if the harm inflicted is not significant, if plaintiff can show malicious

intent then the objective prong will [ ] almost always be satisfied”).

       Finally, to the extent Randolph would premise his claim on the basis that

Defendant Gilbert called him a “fucking scumbag,” it is well settled that verbal harassment

and name-calling are not constitutional violations cognizable under § 1983. See Purcell

v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986) (per curiam) (finding that a claim that a

prison guard called an inmate a name does not allege any appreciable injury); see also

Murray v. Kirkpatric, 06-CV-598SR, 2007 WL 541986, at *4 (W.D.N.Y. Feb. 13, 2007);

Rivera v. Goord, 119 F.Supp.2d 327, 342 (S.D.N.Y. 2000) (collecting cases). Name-

calling, without more, simply does not violate the constitution. See Cuoco v. U.S. Bureau

of Prisons, No. 98 Civ. 9009, 2001 WL 167694, at *3 (S.D.N.Y. Feb. 16, 2001) (finding

that although abhorrent, verbal harassment and profanity do not violate an inmate’s

constitutional rights); see also Brown v. Croce, 967 F. Supp. 101, 104 (S.D.N.Y. 1997)

(racial slurs and epithets not actionable); Jeromosen v. Coughlin, 878 F. Supp. 444, 449

(N.D.N.Y. 1995) (same).

       For all of these reasons, Defendants are entitled to summary judgment on

Randolph’s Eighth Amendment excessive force claim. And because Randolph’s failure-

                                              26
to-intervene claim against Defendant Hannah and failure-to-protect claim against

Defendant Griffin are premised on his failed excessive force claim, Defendants are

entitled to summary judgment on those claims as well.             See Jacobs v. Bayha, 616

Fed.Appx. 507, 515 n.13 (3d Cir. July 14, 2015) (“in the absence of excessive force, there

was no failure to protect”); Alexander v. Nolan, 6:17-CV-725 (GTS/ATB), 2018 WL

6621400, at *8 (N.D.N.Y. Dec. 18, 2018) (finding that failure-to-intervene claim requires

underlying constitutional violation) (collecting cases); Walker v. City of New York, 11-CV-

314 (CBA)(JMA), 2014 WL 12652345, at *12 (E.D.N.Y. Sept. 3, 2014) (“To prevail on a

failure to intervene claim a plaintiff must demonstrate the existence of an underlying

constitutional violation in which the defendant officer failed to intervene.”) (collecting

cases); Jenkins v. Caplan, No. C 02-5603 RMW (PR), 2012 WL 12904629, at *15

(N.D.Ca. Mar. 30, 2012) (“Because the court finds that Thompson did not use excessive

force, plaintiff’s “failure to protect” claim against Padilla necessarily fails.”); Lopez v. City

of New York, No. 05 Civ. 10321 (NRB), 2009 WL 229956, at *6 (S.D.N.Y. Jan. 30, 1999)

(finding that absence of excessive force precludes a finding of failing to intervene).

           2. Denial of Medical Treatment

       Prison conditions and the treatment prisoners receive while incarcerated—

including medical treatment— are subject to scrutiny under the Eighth Amendment. See

DeShaney v. Winnebago County Dep’t of Social Svcs., 489 U.S. 189, 199-200, 109 S.

Ct. 998, 103 L. Ed. 2d 249 (1989). The United States Supreme Court has specifically

recognized that a prisoner=s claim that he was denied medical treatment is cognizable

                                               27
under the Eighth Amendment through ' 1983:

             We therefore conclude that deliberate indifference to serious
             medical needs of prisoners constitutes the unnecessary and
             wanton infliction of pain proscribed by the Eighth Amendment.
             This is true whether the indifference is manifested by prison
             doctors in their response to the prisoner=s needs or by prison
             guards in intentionally denying or delaying access to medical
             care or intentionally interfering with the treatment once
             prescribed.     Regardless of how evidenced, deliberate
             indifference to a prisoner=s serious illness or injury states a
             cause of action under ' 1983.

Estelle v. Gamble, 429 U.S. 97, 104, 106, 97 S. Ct. 285, 50 L. Ed. 2d 25 (1976)

(quotations and citations omitted).

      But “not every lapse in prison medical care will rise to the level of a constitutional

violation.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006). Rather, an Eighth

Amendment violation occurs only when two requirements—one objective, one

subjective—are met.

             a. The Objective Requirement

      The first requirement is that the deprivation of medical care be objectively

“sufficiently serious.” Wilson, 501 U.S. at 298. That determination in turn requires a

two-fold inquiry: first, whether the prisoner was actually deprived of adequate medical

care, and if so, whether the inadequacy in medical care was sufficiently serious. See

Salahuddin, 467 F.3d at 279-280.

      On the first question, the Supreme Court has determined that prison officials’ duty

is limited to providing only reasonable care.        See Farmer, 511 U.S. at 844-47.


                                            28
Consequently, “prison officials who act reasonably in response to an inmate-health risk

cannot be found liable and, conversely, failing to take reasonable measures in response

to a medical condition can lead to liability.” Salahuddin, 467 F.3d at 279-280 (quotations

and citations omitted).

       On the second question, “the court [must] examine how the offending conduct is

inadequate and what harm, if any, the inadequacy has caused or will likely cause the

prisoner.” Id. at 280.

       If the claim is that prison officials failed to provide any treatment at all for an

inmate’s medical condition, courts examine whether the inmate’s untreated medical

condition is sufficiently serious. Id. (citing Smith v. Carpenter, 316 F.3d 178, 185-86 (2d

Cir. 2003)).    In this regard, more than minor discomfort or injury is required to

demonstrate a serious medical condition implicating the Eighth Amendment.                 See

Evering v. Rielly, No. 98 CIV. 6718, 2001 WL 1150318, at *9 (S.D.N.Y. Sept. 28, 2001).

Factors relevant to the inquiry include “the existence of an injury that a reasonable doctor

or patient would find important and worthy of comment or treatment; the presence of a

medical condition that significantly affects an individual’s daily activities; or the existence

of chronic or substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)

(quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citations omitted)).

In the end, the medical condition must be “sufficiently serious, in the sense that a condition

of urgency, one that may produce death, degeneration, or extreme pain exists.”

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996); see also Chance, 143 F.3d at

702; Hemmings v. Gorczyk, 134 F.3d 104, 108 (2d Cir. 1998).


                                              29
       If the claim is that prison officials provided medical care that was inadequate, “the

seriousness inquiry is narrower.” Salahuddin, 467 F.3d at 280. “For example, if the

prisoner is receiving on-going treatment and the offending conduct is an unreasonable

delay or interruption in that treatment, the seriousness inquiry ‘focus[es] on the challenged

delay or interruption in treatment rather than the prisoner’s underlying medical condition

alone.’” Id. (quoting Smith, 316 F.3d at 185.)

              b. The Subjective Requirement

       The second requirement is that the prison official must act with a sufficiently

culpable state of mind. A plaintiff must prove that the defendant acted with deliberate

indifference. See Wilson, 501 U.S. at 302. That is, the defendant must have acted or

failed to act “while actually aware of a substantial risk that serious inmate harm will result.”

Salahuddin, 467 F.3d at 280. As the Second Circuit has explained: “[t]he reckless official

need not desire to cause such harm or be aware that such harm will surely or almost

certainly result. Rather, proof of awareness of a substantial risk of the harm suffices.”

Id. (citing Farmer, 511 U.S. at 835, 842). But the risk of harm must be substantial and

the official’s actions more than merely negligent.           Id.   Medical malpractice and

negligence, for example, are not actionable under § 1983. See Salahuddin, 467 F.3d at

280. Nor is the denial of a preferred course of treatment or disagreement over proper

treatment.    See, e.g., Chance, 143 F.3d at 703 (“it is well-established that mere

disagreement over the proper treatment does not create a constitutional claim . . . [s]o

long as the treatment given is adequate, the fact that a prisoner might prefer a different

treatment does not give rise to an Eighth Amendment violation.”); Dean v. Coughlin, 804


                                              30
F.2d 207, 215 (2d Cir. 1986) (noting that a “correctional facility is not a health spa, but a

prison in which convicted felons are incarcerated”).

       Importantly, “the charged official must be subjectively aware that his conduct

creates [a risk of harm].” Salahuddin, 467 F.3d at 281 (citing Farmer, 511 U.S. at 837).

A “defendant’s belief that his conduct poses no risk of serious harm (or an insubstantial

risk of serious harm) need not be sound so long as it is sincere . . . Thus, even if objectively

unreasonable, a defendant’s mental state may be nonculpable.” Id. at 281.

              c. Analysis

       Randolph claims that Defendant Clement denied him medical treatment at the

scene. He maintains that he told Clement that the left side of his face hurt and was

swollen, and that his leg, back, and ankles were “bothering” him. Clement examined

Randolph and determined that no treatment or medication was necessary to address

Randolph’s slight swelling in his left cheek, which was the only visible injury.           It is

undisputed that beyond performing a medical evaluation, Clement provided no treatment

and prescribed no medication.

       Having viewed the evidence and drawn all inferences in Randolph’s favor, this

Court finds that no reasonable fact-finder viewing the admissible evidence could find that

Defendant Clement unconstitutionally denied him adequate medical care.

       First, as noted above, Randolph has failed to present competent evidence

demonstrating that he suffered a sufficiently serious injury during the use-of-force

incident. More than minor discomfort or injury is required to demonstrate a serious

medical condition implicating the Eighth Amendment. See Evering, 2001 WL 1150318,


                                              31
*9.   At the time Defendant Clement examined him, Randolph had, at worst, some

swelling in his face, some bruising, and conditions that “bothered” him in his leg, back,

and ankles. And as stated, the medical records and use-of-force photographs reveal

only slight swelling on the left side of Randolph’s face.

       As indicated, the Second Circuit has set forth a number of factors to be considered

when determining whether a serious medical condition exists. See Chance, 143 F.3d at

702. These factors include, but are not limited to, “the existence of an injury that a

reasonable doctor or patient would find important and worthy of comment or treatment;

the presence of a medical condition that significantly affects an individual’s daily activities;

or the existence of chronic or substantial pain.”       Chance, 143 F.3d at 702 (quoting

McGuckin, 974 F.2d at 1059-60 (citations omitted)).

       There are numerous examples of injuries that courts have found to be too lacking

in seriousness to raise Eighth Amendment concerns. See, e.g., Sonds v. St. Barnabas

Hosp. Corr. Health Servs., 151 F. Supp. 2d 303 (S.D.N.Y. 2001) (cut finger); Henderson

v. Doe, No. 98 CIV. 5011, 1999 WL 378333 (S.D.N.Y. June 10, 1999) (broken finger);

Rivera v. Johnson, No. 95 CIV. 0845E(H), 1996 WL 549336 at *2 (W.D.N.Y. Sept. 20,

1996) (broken finger); Tyler v. Rapone, 603 F. Supp. 268 (E.D.Pa. 1984) (toothache and

cut); Glasper v. Wilson, 559 F. Supp. 13 (W.D.N.Y. 1982) (lack of immediate medical

attention for bowel problems).

       There are also numerous examples of injuries found to be sufficiently serious to

satisfy the Eighth Amendment standard. See Neitzke v. Williams, 490 U.S. 319, 109 S.

Ct. 1827, 104 L. Ed. 2d 338 (1989) (brain tumor); Hathaway, 37 F.3d at 66 (two year delay


                                              32
in arranging hip surgery); Williams v. Vincent, 508 F.2d 541, 544 (2d Cir. 1974) (loss of

an ear); Corby v. Convoy, 457 F.2d 251 (2d Cir. 1972) (serious nasal problem); Monmouth

County Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (abortion); Griffin

v. DeRobertis, 557 F. Supp 302, 306 (N.D.Ill. 1983) (spitting up blood).

       The swelling and discomfort Randolph suffered undoubtedly falls into the former

category of injuries that are not sufficiently serious to raise Eighth Amendment concerns.

See, e.g., Telesford v. Wenderlich, 16-CV-6130 CJS, 2018 WL 4853667, at *11

(W.D.N.Y. Oct. 5, 2018) (finding minor injuries, including facial swelling, insufficiently

serious to support an Eighth Amendment medical claim); Strange v. Westchester Cty.

Dep’t of Corr., 17-CV-9968 (NSR), 2018 WL 3910829, at *4 (S.D.N.Y. Aug. 14, 2018)

(soft tissue injuries not sufficiently serious); Crawford v. Wenger, 6:13-CV-6638 (MAT),

2018 WL 3093333, at *6 (W.D.N.Y. June 22, 2018) (swollen eye not sufficiently serious);

Dallio v. Hebert, 678 F. Supp. 2d 35, 60 (N.D.N.Y. 2009) (two black eyes (among other

injuries) not sufficiently serious). There is simply no evidence in the record from which a

reasonable fact-finder could conclude that Randolph suffered from an untreated medical

condition that was “sufficiently serious, in the sense that [it was] a condition of urgency,

one that may produce death, degeneration, or extreme pain.” Hemmings v. Gorczyk,

134 F.3d 104, 108 (2d Cir. 1998).

       Second, even assuming that Randolph could establish that he suffered a

sufficiently serious injury such that he is able to meet the objective component, this Court

finds that he cannot meet the subjective component, because there is no evidence that

Defendant Clement acted wantonly. Clement examined Randolph and assessed his


                                            33
injuries. While Randolph disagrees with Clement’s conclusion that his injuries did not

require treatment or medication, Randolph is not entitled to dictate his own course of

treatment. See Chance, 143 F.3d at 703 (“it is well-established that mere disagreement

over the proper treatment does not create a constitutional claim.         So long as the

treatment given is adequate, the fact that a prisoner might prefer a different treatment

does not give rise to an Eighth Amendment violation.”).         And even if the medical

assessment Clement provided fell below the applicable standard of care, “[a] showing of

medical malpractice is . . . insufficient to support an Eighth Amendment claim.”

Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003). Put simply, no reasonable fact-

finder could conclude that Clement acted with a sufficiently culpable state of mind to meet

the deliberate indifference standard. See Hathaway, 37 F.3d at 66.

       For these reasons, Defendant Clement is entitled to summary judgment on

Randolph’s Eighth Amendment denial-of-medical-treatment claim.



                                   IV. CONCLUSION

       For the reasons stated above, Randolph’s First Amendment free-exercise claim

must be dismissed for failure to exhaust administrative remedies and Defendants are

entitled to summary judgment on his Eighth Amendment claims. Defendants’ motion will

therefore be granted.



                                      V. ORDERS

       IT HEREBY IS ORDERED, that Defendants’ Motion for Summary Judgment


                                            34
(Docket No. 97) is GRANTED.

      FURTHER, that the Clerk of Court is directed to CLOSE this case.

      SO ORDERED.


Dated: January 22, 2019
       Buffalo, New York

                                                 /s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                     United States District Judge




                                         35
